Citation Nr: 0417857	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits based on 
character of discharge.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The appellant served on active duty from August 1967 to 
January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and December 2001 
administrative decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
found that the character of the appellant's discharge from 
military service constituted a bar to certain VA benefits.  

In January 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

A prior final decision was made on this issue in March 1970.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
appellant has submitted new and material evidence to reopen 
his previously denied claim, the issue has been rephrased as 
noted on the title page.  


FINDINGS OF FACT

1.  In an administrative decision in March 1970, the RO 
determined that the appellant's character of discharge was a 
bar to VA benefits.  He did not appeal.

2.  The evidence received subsequent to the RO's final March 
1970 decision, including testimony from the appellant, bears 
directly and substantially upon the specific matter under 
consideration; is not cumulative or redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In November 1969, the appellant received an Other Than 
Honorable Discharge following conviction by special court 
martial.

4.  The appellant's offenses leading up the special court 
martial and discharge included violations of Articles of the 
Uniform Code of Military Justice, striking a superior, 
noncommissioned officer on the side of the jaw with an M-16 
rifle butt, and operating a vehicle in a reckless manner and 
resisting being lawfully apprehended by an Armed Forces 
policeman.  

5.  The appellant's actions constituted willful and 
persistent misconduct and he was not insane during his active 
military service.

6.  For purposes of VA benefits, the appellant's discharge 
was issued under dishonorable conditions.


CONCLUSIONS OF LAW

1.  The March 1970 RO decision that determined that the 
appellant's discharge was a bar to VA benefits is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).  

2.  Since the March 1970 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to VA benefits based on character of discharge.  38 U.S.C.A. 
5108 (West 2002); 38 C.F.R. 3.156 (2001).

3.  The character of the appellant's discharge is considered 
a bar to certain VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 
2002); 38 C.F.R. § 3.12 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The appellant received an other than honorable discharge for 
his period of military service from August 1967 to January 
1969.  He was awarded a Combat Infantryman Badge.  His 
service records reflect that, in December 1968, he went 
before a special court-martial and was found guilty of having 
hit his superior non-commissioned officer on the side of the 
jaw with his M-16; operating a jeep in a reckless manner by 
ignoring the direction of a military policeman to halt, 
increasing the speed of his vehicle, and striking a parked 
car, and resisting being lawfully apprehended by an Armed 
Forces policeman.

The appellant urges that he is not deserving of the other 
than honorable discharge.  He requests that VA find the 
character of his service acceptable for the award of VA 
benefits.  He urges that he was mistreated in service and 
that misunderstandings led to his convictions.  He also 
points out that he had no trouble in the earlier part of his 
period of service.  

The appellant went to Vietnam with his original unit in April 
1968.  He had a permanent change of station to another unit 
in Vietnam in November 1968.  There is no specific reason 
noted in the personnel records.  Once in the new unit, the 
appellant was counseled for failure to obey orders on 
numerous occasions.  He absented himself from the company on 
numerous occasions and refused direct orders to join work 
details and to go on patrols.  The appellant reportedly told 
his new command that he did not want to work with a unit that 
had been in country less time than he had been in Vietnam.  
He also reported that he was waiting for compassionate leave 
orders to be issued so that he could visit his wife who had 
recently lost a pregnancy or had a premature child who did 
not survive.  

In December 1968, the appellant underwent special court-
martial.  He was found guilty of three offenses, striking a 
superior non-commissioned officer with the butt of his M-16 
rifle, reckless driving and failure to halt when directed to 
do so by an Armed Forces police officer and hitting a parked 
car as a result, and resisting lawful apprehension by an 
Armed Forces or military police officer (MP).

In a signed statement dated in January 1969, the appellant 
acknowledged that he was being separated from the Army under 
an other than honorable discharge.  

The appellant has recently testified to the facts surrounding 
his court martial.  He reported that his wife was very ill 
and he was confused at the time of the offenses.  He also 
presented a full Summarized Record of Trial.  He reported 
that he was scheduled to go on compassionate leave and he had 
missed his transportation to the airport so he hitched a ride 
with friends in a jeep.  As he was leaving base, a man in 
uniform was waiving at him and he thought the man wanted a 
ride.  He had no room, so he just told the man that as he 
drove by.  The man was actually an MP trying to stop the 
appellant.  He jumped on the jeep and the appellant drove 
into a parked car.  The jeep turned out to be stolen.  The 
appellant stated he did not know the jeep was stolen.  
Thereafter, he was watched a lot by his NCO.  The NCO jostled 
him awake out of his bunk one morning and the appellant 
struck him, instinctively, with his M-16 rifle butt.  These 
are the main charged leading to the court martial.  The 
appellant reported and the court martial record summary 
reflect that he was also charged with smoking marijuana, but 
he was found not guilty of this charge.  

The appellant testified that he did not attempt to get his 
discharge upgraded through the military because he missed the 
15 year limit to do so and he did not really know how to go 
about it.  

II.  Legal criteria 

A.  Character of discharge

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4) (2003).  A discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2003).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

B.  New and material evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of the appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.156(a) (2002)).  
Since the appellant's application to reopen was received by 
the RO prior to this date, in October 1999, the preexisting 
version of 38 C.F.R. § 3.156 applies.


III.  Analysis

A.  New and material evidence

The March 1970 decision which found that the appellant's 
character of discharge was a bar to receipt of VA benefits 
was the last final decision on this issue.  The appellant did 
not appeal, and the decision became final.  38 U.S.C.A. § 
7105.  In order to reopen his claim, the appellant must 
present new and material evidence with respect thereto.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since March 1970, the appellant has provided testimony as to 
the circumstances of his service in January 2004.  This is 
new because is was not before the RO or considered by the RO 
in the March 1970 determination.  It relates specifically to 
the matter at hand, the facts and circumstances of service.  
Thus, the testimony is material.  

Accordingly, the Board finds that the evidence received 
subsequent to the March 1970 decision is new and material and 
serves to reopen the appellant's claim for entitlement to VA 
benefits based on character of discharge.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 3.156(a) (2001).



B.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the appellant 
from the RO dated in November 1999, March 2001, and December 
2001, as well as by the discussions in the July 2000 and 
December 2001 administrative decision and the September 2003 
statement of the case (SOC).  By means of these documents, 
the appellant was told of the requirements for an upgraded 
discharge, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In July 2000, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The appellant 
was not provided full VCAA notice until December 2001, 
although a letter explaining what was required to 
substantiate his claim had been mailed to him in November 
1999.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in December 
2001, his claim was readjudicated based upon all the evidence 
of record in the September 2003 SOC.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the appellant's service personnel 
records.  The appellant was afforded the opportunity to 
testify at a hearing before the Board and to submit 
additional evidence.  There is no indication of any relevant 
records that the RO failed to obtain.  The appellant's 
various communications indicate that he has no additional 
evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination is not relevant to the critical issue in 
this matter-the character of the appellant's service.  
Therefore, the Board concludes that no further assistance to 
the appellant is required.  

Finally, the appellant submitted a Summarized Record of Trial 
by Special Court Martial to the Board in February 2004.  
Remand for consideration of this evidence by the RO is not 
warranted, as the information contained therein is 
essentially cumulative of that that was already of record.  


C.  Character of discharge

Moving to the merits of the claim, after having reviewed the 
record, the Board concludes that the appellant's discharge 
under other-than-honorable conditions was the result of 
willful and persistent misconduct.

In particular, the record clearly shows that the appellant's 
offenses were the type of offenses that precluded him from 
performing his military duties.  As noted above, the 
appellant was convicted of several offenses, including 
striking a senior non-commissioned officer and reckless 
driving related to failure to yield to an Armed Forces 
policeman.

The appellant has offered testimony to support a contention 
that the offenses should be considered "minor."  He has 
pointed to his wife's medical problem at the time as 
mitigating circumstances which should put his offenses in a 
more favorable light.  He has also cited to his otherwise 
exemplary record for the portion of his service prior to 
November 1968.  While he testified that he could have shot 
the NCO but instead chose to only butt him with the gun, the 
Board finds that the action of striking his NCO with his 
rifle clearly cannot be defined as a minor offense.  The fact 
that he did not shoot the NCO does not mitigate against the 
actual offense he committed.

The Board finds that the evidence shows a pattern of behavior 
that constituted willful and persistent misconduct prior to 
the appellant's separation from service in March 1970.  The 
appellant has submitted no persuasive argument that his 
misconduct is such that his service would be considered 
honest, faithful and meritorious that VA benefits are 
intended to reward.  The appellant had only one period of 
service, he simply was transferred to another unit in 
November 1968, mid-way through his enlistment, for reasons 
that are not noted.  Although it is true that his service 
prior to November 1968 was considered excellent, according to 
his fitness reports, the fact remains that he was written up 
for failing to obey orders, habitually not performing his 
duties, and being disrespectful and uncooperative almost 
immediately upon arriving at his new command in November 
1968.  The lack of prior bad acts does not negate the acts 
that led to the court martial and ultimately to the 
convictions which formed the basis for his undesirable 
discharge.  

Personnel records are replete with reference to the 
appellant's refusal to go on patrol or guard duty.  He 
reportedly said, and he stated in his testimony, that he 
should not go into the bush with people who had been in 
Vietnam less time than he.  He testified that he did not want 
to risk his life with the new troops.  While this is an 
understandable fear, his express intention of neither 
following orders nor doing the work expected of him by his 
new superiors as a member of a unit in combat was the epitome 
of willful and persistent misconduct.

As noted above, in a signed statement dated in January 1969, 
the appellant acknowledged his offenses, and offered no 
excuse other than personal problems at home.  In his own 
defense, he did state that he had believed the man not to be 
a military policeman.  He stated that his wife had lost a 
child due to prematurity during his time in Vietnam and he 
was upset when he was driving on the day that led to the 
reckless driving charge.  

Even if the Board were to accept that the appellant did not 
realize the man at the gate was an MP, the serious nature of 
the other crime, coupled with the extensive record 
documenting his failure to follow orders, is compelling 
reason to find that the undesirable discharge was warranted.  

The Board notes that the appellant has not specifically 
asserted that he was insane at the time of the commission of 
the offenses.  A mental health evaluation dated in January 
1969 shows he was not insane.  There was no evidence of 
functional or organic mental illness.  As noted hereinabove, 
the applicable regulation provides an exception to the bar to 
benefits only if the individual was insane at the time of the 
offense caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(b).

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  Thus, the Board finds that the appellant was not 
insane at the time of misconduct.

In summary, the Board concludes that the appellant's conduct 
during service constituted willful and persistent misconduct.  
The Board further finds that there is no evidence of insanity 
at the time of the misconduct, and no evidence to support any 
contention that the appellant's offenses should be considered 
minor.  Therefore, the appellant's discharge must be 
considered as having been under dishonorable conditions and 
is a bar to certain VA benefits.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to VA benefits based on character of discharge is 
reopened.  To this extent only, the appeal is granted.

The character of the appellant's discharge from military 
service constitutes a bar to certain VA benefits; the appeal 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



